09/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0234


                                      DA 21-0234
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 JAMESON THOMAS WOODS,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s motion for extension of time to file his reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 28, 2022, within which to prepare, file, and serve his reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                September 30 2022